Citation Nr: 0526158	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-operative 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 8 to 
November 30, 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has a current tinnitus disability 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed back disorder related to his period of 
active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Post-operative residuals of a back injury were not 
incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that on a report of medical 
history completed on November 3, 1961, when he was examined 
for entry into the Officers Candidate Course (OCC) program of 
the U.S. Marine Corps, the veteran denied having a history of 
a bone, joint, or other deformity, and said he had not 
received medical treatment in the past five years.  When 
examined that day, the veteran's upper and lower extremities, 
and his spine, were normal, his hearing was 15/15, 
bilaterally, on the whispered voice test, and he was found 
qualified for entry into the OCC program.  

A Report of Board Medical Survey, dated November 14, 1962, 
indicates that the veteran reported for service on October 8, 
1962.  On October 10, 1962, he was examined and found 
physically qualified for Extended Active duty and OC 
training.  On November 9, 1962, it was noted that the veteran 
was referred to the orthopedic clinic because of complaints 
of recurrent back pains.  He gave a past medical history of a 
first episode of back difficulty at age 12, with a football 
injury at age 16 while in high school, and that he was unable 
to subsequently play.  He was essentially asymptomatic from 
that time until he started training in the OCC program.  The 
veteran experienced recurrent spasm and pain following 
drilling, running, etc.  His complaint was treated with a 
regimen of limited duty and diathermy, without benefit.  The 
orthopedic clinic findings and recommendation were: "EPTE 
(existed prior to entry) Chronic Low Back Syndrome, 
disqualified for OCC & Enlisted".  The Medical Board found 
that the veteran was not physically qualified for the OCC 
program and commission in the U.S. Marine Corps.  The Medical 
Board further found that he did not meet the qualifications 
for induction or enlistment.  It was noted that the veteran's 
physical disability was neither incurred during, nor 
aggravated by, a period of active military service.

Post-service, in 1974, the veteran underwent a surgical 
procedure for lumbar disc disease with an associated bone 
graft spinal fusion, according to a July 2002 signed 
statement from W.L.J.E., M.D.  In October 2002, the RO was 
advised that the private hospital in which the veteran had 
that back surgery no longer had his treatment records.

VA medical records, dated from December 2001 to January 2003, 
indicate that, in December 2001, the veteran gave a past 
medical history of a back surgery with fusion in 1974.  The 
records are otherwise not referable to complaints or 
diagnosis of, or treatment for, a back disorder.  

The VA medical records reflect that in late May 2002 the 
veteran, who was noted to be 61 years of age, was seen in the 
emergency room for complaints of hearing loss, after he 
removed ear plugs from his ears while fishing.  The 
assessment was possible otitis media, possible unequal 
pressure on either side of the tympanic membrane, possibly 
due to wax.  

Clinical records further indicate that the veteran was seen a 
few days later, in June 2002, and it was noted he was fishing 
on a very loud air boat.  It was also noted that the earlier 
examination revealed patent tympanic membranes and a lot of 
wax.  He currently complained of persistent hearing 
impairment, and said sounds were muffled.  The veteran denied 
any ear pain, and said there was no popping when the ear 
plugs were removed.  On examination, his tympanic membranes 
appeared normal.  The clinical impression was acute hearing 
impairment, and he was referred for audiological and ear, 
nose, and throat (ENT) examinations.

A June 2003 VA audiology record diagnosed normal to severe 
sensorineural hearing loss in the right ear and normal to 
profound sensorineural hearing loss in the left ear.  It was 
noted that the veteran was currently ineligible for hearing 
aids.  A June 2003 ENT record notes the veteran's history of 
sudden bilateral hearing loss following removal of ear plugs 
and that he reported "acute onset" at that moment.  The 
assessment was possible sensorineural hearing loss versus 
bilateral rupture of round window membranes.  A course of 
medication was prescribed.  

In July 2002, the RO received the veteran's initial claim for 
disability benefits.

The veteran was seen in the VA ENT clinic in July 2002 and 
reported having mild dizziness after his initial episode of 
hearing loss, with occasional feelings of disequibrium and 
tinnitus in both ears.  The assessment was asymmetric 
sensorineural hearing loss.  It was noted that the veteran 
may benefit from hearing aids but was not service-connected.  

During his January 2004 hearing at the RO, the veteran 
testified that he believed he was exposed to acoustic trauma 
in service, but it was so long ago that he could not honestly 
recall whether he was actually exposed to it.  He was exposed 
to yelling and screaming around his ears in the Marine Corps, 
but did not recall whether he went to the gunnery or hand 
grenade range.  He did not recall whether ear protection was 
provided, and did not recall receiving treatment for hearing 
loss in service.  The veteran said that in the late 1960s his 
regular physician had initially diagnosed a slight hearing 
loss and tinnitus.  His hearing loss had worsened after his 
recent fishing trip, and doctors said the experience 
aggravated an existing hearing loss.  He indicated that he 
was seen in the VA audiology clinic prior to that time.  
According to the veteran, no physician had stated the opinion 
that his hearing loss was due to service.  He denied any 
occupational exposure to noise, and could not positively say 
that his hearing was damaged in service.  

As to his back disorder, the veteran reported a back injury 
while in junior high school, at age 12 or 13, and said he 
quit playing football thereafter.  He was 21 years old when 
he entered service.  He said he fell off a bridge while on a 
hike in service.  He said it was possible the incident may 
have aggravated his old injury, but he thought he was totally 
healed when he entered service.  He was treated in the clinic 
for about two weeks, and was ultimately discharged.  Shortly 
thereafter, within a year or several years, he experienced 
back difficulties.  He had received VA medical treatment for 
his back problem since 2001, and currently had days when the 
muscle spasms in his back were so severe he was unable to 
work.  

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the CAVC's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In an October 2002 letter, the RO advised the appellant of 
its heightened duty to assist him in developing the evidence 
needed to support his claims.

Further, the RO issued a detailed September 2003 statement of 
the case (SOC), and January 2004 supplemental statement of 
the case (SSOC), in which the veteran and his representative 
were advised of all the pertinent laws and regulations 
regarding his claims for service connection.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish service 
connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 SOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and organic disease of the nervous system, e.g., 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

1.  Service Connection - Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)). See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma when he entered service and was exposed to excessive 
noise during his six weeks of military service.  He maintains 
that he was initially diagnosed with bilateral hearing loss 
in the mid-1960s.  

Thus, he contends that his bilateral hearing loss is directly 
related to active service.  With reference to contemporaneous 
documentation, the evidence of record shows that, at his 
November 1961 entrance examination, performed prior to 
entering service in 1962, no hearing loss was reported.  The 
November 14, 1962, Medical Board survey indicates that on 
October 10, 1962, the veteran was found physically qualified 
for Extended Active duty and OCC training.  Service medical 
records on file are negative for reference to a complaint of 
hearing difficulty or other abnormality of either ear.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss in either ear during service. The Board acknowledges, 
and has no reason to doubt, the veteran's assertion that he 
was exposed to acoustic trauma from extensive small arms fire 
in service in training.  Nevertheless, although the veteran 
has reported that he had a hearing problem after his release 
from active service, the first post-service medical evidence 
even suggesting hearing loss is from 2002, when VA records, 
describe his "acute onset" of hearing loss after removing 
ear plugs from his ears, nearly 40 years after his separation 
from active service.

While, as noted, 38 U.S.C.A. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either.  Ledford v. Derwinski, 3 Vet. App. 
at 89.  First, there is no indication that the veteran meets 
the criteria for hearing loss under 38 C.F.R. § 3.385, as an 
audiogram is not of record.  Moreover, even assuming, 
arguendo, that he does meet the criteria for hearing loss 
under section 3.385, the current medical record is totally 
devoid of any competent and probative medical opinion to link 
any current bilateral hearing loss to service.  VA medical 
records reflect that, in May 2002, the veteran experienced 
sudden hearing loss when he removed ear plugs from his ears 
while on a fishing trip, but only in his January 2004 
testimony does the veteran attribute his hearing loss to 
acoustic trauma in service.  However, he also testified that 
no physician has said that his hearing loss is due to 
military service.

The medical evidence documents that the veteran had normal 
hearing when he entered service in October 1962, and there is 
no indication that his bilateral hearing was abnormal when he 
was discharged six weeks later.  The VA medical records 
reflect that when in 2002, while a hearing loss was 
considered, an audiogram was evidently not performed (or was 
not associated with the claims file), and hearing loss was 
thought due to possible bilateral ear membrane rupture 
associated with the recent ear plug removal during a fishing 
trip, but not linked to acoustic trauma in service.  Thus, 
the Board must rely upon the evidence in the claims file to 
reach its decision.

The veteran has also contended that service connection should 
be granted for tinnitus.  Although the evidence shows that 
the veteran currently has reported having tinnitus (in a July 
2002 medical record), no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his ears were normal when he entered service in 
1962, and the first post service evidence of record of 
tinnitus is from 2002, more than 40 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's tinnitus to 
service or any incident of service has been presented.


2.  Service Connection - Postoperative Residuals of Back 
Injury

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) previously provided that 
the presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), identified that apparent conflict between the statute 
and regulation, and the VA General Counsel issued a 
precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
required a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.

In conformity with the Court's analysis and the GC opinion, 
the Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that were not invalidated.  
Moreover, we note that the regulation has been amended to 
comply with Cotant and the General Counsel opinion.  70 Fed. 
Reg. 23,027-29 (May 4, 2005) (to be codified at 38 C.F.R. § 
3.304(b)).

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition. 38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).


As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), and 
as embodied in the recent regulatory amendment, mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089, 1096 (Fed. Cir. 2004).

As noted above, during the pendency of this appeal the 
regulation governing the presumption of soundness and 
aggravation was revised, effective May 4, 2005.  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation, however, in a September 2005 written statement in 
support of the claim, the veteran's representative expressly 
cited to VAOPGCPREC 3-2003.  Thus, the veteran and his 
representative were well aware of the recent change in the 
law and its impact.  The Board is therefore of the opinion 
that all due process requirements were met in this regard.

The veteran maintains that he has post-operative residuals of 
a back injury that was incurred in service or, alternatively, 
has a disorder in his lumbar spine that was permanently 
aggravated as a result of an injury sustained during military 
service.  He points, in particular, to a 1962 incident in 
which he reportedly injured his back when he allegedly fell 
from a bridge during a hike.

The medical evidence of record demonstrates that, when 
examined in the orthopedic clinic in service in November 
1962, the veteran gave a history of experiencing back 
difficulty at age 12 and age 16 prior to entering service, 
and, in his post-service written statements, variously 
appears to contend that he had sustained a back injury while 
playing football, prior to entering service, and that his 
back worsened during service.

However, the objective medical evidence of record does not 
support the veteran's contentions in this regard.  Rather, 
the medical evidence demonstrates that, when he was examined 
for entry into service in November 1961, his spine and upper 
and lower extremities were found to be normal and he was 
found qualified for entry into the OCC program.  In October 
1962, he was found qualified for Extended Active duty and OC 
training.  Thus, the veteran was presumed sound as to any 
alleged back disorder when he entered active service.




Even assuming, arguendo, that the evidence in this case 
established that the veteran experienced a back disorder 
prior to entering service, as alluded to in the November 1962 
clinical records, his claim would still fail.

Under the Cotant precedent, the General Counsel opinion, and 
the amended regulation, discussed above, the question that 
the Board would have to then consider would be whether there 
was aggravation during service.  As noted above, the 
pertinent regulations provide that, in order to establish 
service connection by way of aggravation, it must first be 
shown that there was a permanent increase in severity of the 
condition during service.  The mere fact that a pre-existing 
disorder manifested flare-ups during service does not, in and 
of itself, evidence that the pre-service condition has been 
permanently aggravated.

The veteran has contended that service connection should be 
granted for postoperative residuals of a back injury.  The 
record demonstrates that he was treated for complaints of 
recurrent back pains and spasm in service, although not for a 
back injury, and that, in 1974, he underwent surgery for 
lumbar disc disease.  However, the current VA medical records 
do not show that the veteran currently has disabling 
symptomatology associated with postoperative residuals of a 
back injury.  Furthermore, the veteran has submitted no 
evidence to show that he currently has postoperative 
residuals of a back injury.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
post-operative residuals of a back injury has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

In any event, however, service connection could be granted 
for the postoperative residuals of surgery for a back injury, 
even if currently noncompensable, if it were shown that the 
surgery was performed for a service-connected disability.  
However, the record before the Board does not provide any 
link between the back complaints the veteran had during his 
brief period of active service and the back surgery he 
underwent more than a decade later.



Nothing in this clinical record can be construed to associate 
the veteran's assertions of any currently diagnosed back 
disorder with his period of military service.  

3.  Summary - All Claims

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claims.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has bilateral hearing loss, 
tinnitus, and/or postoperative residuals of a back injury 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss, tinnitus, and post operative 
residuals of a back injury must be denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for post operative residuals of a back 
injury is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


